DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2011/0037142 A1).
Regarding Claim 10, referring to at least Figs. 7-14 and related text, Huang teaches a method of forming an integrated assembly, comprising: forming a first trench (one of 103) extending vertically into a semiconductor material (100) (fig. 8 and paragraphs 36-38); forming a first bowl region (one of 106) along a lower portion of the first trench (fig. 11b and paragraphs 41-44); forming a second trench (the other one of 103) adjacent the first trench (fig. 8 and paragraphs 36-38); forming a second bowl region (the other one of 106) along a lower portion of the second trench (fig. 11b and paragraphs 41-44); the first and second bowl regions merging with one another (fig. 11b); and filling the first and second trenches and the first and second 
While Huang does not explicitly show each of first and second trenches and first and second bowl regions in a plural formation, Huang teaches forming several trenches 103 and several cavities 106 in the semiconductor wafer 100 and does not limit to only two trenches and two cavities as shown in figures (paragraphs 36-37).  Then, it would have been obvious to one of ordinary skill in the art that Huang’s figures are only showing a portion of the silicon wafer 100 with two trenches 103 and two cavities 106 and more trenches 103 and more cavities 106 would be included in the silicon wafer 100 in order to provide desired structures in a high-density formation at the silicon wafer.  It is also noted that a first set of every other trenches 103 and underlying cavities 106 would be considered as the claimed “first trenches” and “first bowl regions” and a second set of every other trenches 103 and underlying cavities 106 alternating with the first set of every other trenches and underlying cavities would be considered as claimed “second trenches” and “second bowl regions”.     

Allowable Subject Matter
Claims 11-25 and 33-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance was discussed in the Office Action mailed on 12/22/2021.

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. 
Applicants argue that Huang could not teach the limitation “forming second trenches between the first trenches” since Huang teaches forming trenches 103 at the same time.  This is not found persuasive since, for example, claim 10 does not require that either forming second trenches is performed after forming first trenches or forming the first trenches is performed before  forming the second trenches.  Then, since Huang teaches forming a first trench (one of 103) and a second trench (the other one of second trench) with a plurality forms of the first trenches and the second trenches further discussed under 35 U.S.C. 103 in the Office Action, Simultaneously formation of the first and second trenches at the same time such that the first trenches are between the second trenches would meet the claimed limitation only requiring forming second trenches between the first trenches” without processing orders of forming the first and second trenches.      

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829